UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2009 o Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number: 000-30805 WGNB CORP. (Exact name of registrant as specified in its charter) Georgia 58-1640130 (State of Incorporation) (I.R.S. Employer Identification No.) 201 Maple Street P.O. Box 280 Carrollton, Georgia 30112 (Address of principal executive offices) (770) 832-3557 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one). Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at November 5, 2009 Common Stock, no par value WGNB CORP. INDEX TO FORM 10-Q Item Number in Form 10-Q Description Page Part I Financial Information Item 1. Financial Statements 2 Consolidated Balance Sheets as of September 30, 2009 and December 31, 2008 3 Consolidated Statements of Operations for the Three Months Ended September 30, 2009 and September 30, 2008 4 Consolidated Statements of Comprehensive Loss for the Three Months Ended September 30, 2009 and September 30, 2008 5 Consolidated Statements of Operations for the Nine Months Ended September 30, 2009 and September 30, 2008 6 Consolidated Statements of Comprehensive Loss for the Nine Months Ended September 30, 2009 and September 30, 2008 7 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2009 and September 30, 2008 8 Notes to Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4T. Controls and Procedures 40 Part II Other Information Item 1. Legal Proceedings 40 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Submission of Matters to a Vote of Security Holders 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 42 Part I – Financial Information Item 1.Financial Statements The unaudited financial statements of WGNB Corp. (the “Company”) are set forth on the following pages.All adjustments have been made which, in the opinion of management, are necessary in order to make the financial statements not misleading. 2 WGNB CORP.
